Citation Nr: 0945919	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-12 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1952 until 
August 1956.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2009, when the Board reopened 
the claim and remanded it to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
for additional development.  Prior to the Remand, this matter 
was before the BVA on appeal from a December 2006 rating 
decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record shows that the Veteran's bilateral 
hearing loss is related to his active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
bilateral hearing loss, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 

Merits of the Claim
 
The Veteran has essentially claimed that he has had 
difficulty with his hearing since service.  He contends, as 
indicated in his September 2009 VA examination report, that 
he served in the Air Force on the flight line, with noise 
exposure from various jets.  He also denied the use of 
hearing protection.  

The Veteran's July 1956 pre-separation examination found 
scores of 15/15 bilaterally, using a whispered voice 
examination.

The record is silent for any for any complaints of, or 
treatment for, bilateral hearing loss for decades following 
the Veteran's discharge from service.  The Veteran's private 
medical records generally indicate findings of hearing loss 
in the late 1980s, as indicated by a June 1988 record from 
Audiologist J.P.F.  A September 2007 private medical record, 
by Dr. W.A.T., also found severe hearing nerve loss 
bilaterally, with superimposed minimal, bilateral conductive 
hearing loss.  Dr. W.A.T. opined that the severe hearing 
nerve loss could have been secondary to exposure to jet 
engine noise for four years, but that the minimal conductive 
hearing loss could not be explained.  

VA outpatient treatment records generally indicate continued 
treatment for bilateral hearing loss during the past decade, 
but do not provide an opinion as to the etiology of his 
hearing loss.  

The Veteran was provided a VA examination in September 2009, 
which included a review of the claims file.  The Veteran 
reported significant in-service noise exposure on the flight 
line for 8 months and denied the availability and use of 
hearing protection.  The Veteran stated that he would 
sometimes use a notebook and pencil for communication during 
that time.  The Veteran also reported the onset of tinnitus 
during that period.  He further stated that although his 
hearing resolved somewhat following his service, it never 
completely resolved.  

The Veteran reported bilateral hearing loss, worse on left 
side, and denied tinnitus.  He also reported significant 
difficulty in all listening environments.  He also indicated 
that he had had additional employment in the construction 
field previously, but that hearing protection was used as 
warranted.

The examiner found the Veteran to have a moderately severe to 
severe sensorineural hearing loss in the right ear and 
profound mixed hearing loss in the left ear.

The threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
85
75
70
75
	76
LEFT
95
95
90
90
92

The examiner found the Veteran to have achieved a score of 94 
percent for word recognition for the right ear and a score of 
50 percent for the left ear.  

The VA examiner diagnosed the Veteran with sensorineural 
hearing loss and mixed hearing loss.  The VA examiner further 
noted that a claims file review indicated that the Veteran 
passed a whispered voice test on his pre-separation 
examination and that there were no examinations available for 
the years following his separation.  However, when the 
Veteran was tested years later, the tests generally indicated 
some hearing loss.  The examiner noted that the whispered 
voice test, performed prior to his separation, was 
insensitive to the presence of high frequency hearing loss 
and that as specific threshold testing was not obtained, it 
was not possible to rule out or confirm the existence of 
hearing loss using the recorded measure.  The examiner opined 
that given the significant exposure to military-related 
noise, hearing loss was at least as likely as not related to 
in-service acoustic trauma.  The examiner further stated that 
additional occupational noise exposure likely further 
aggravated the condition bilaterally.

The Veteran also provided a statement from his friend, 
R.A.B., dated from June 2009.  R.A.B. reported that he had 
been stationed with the Veteran in 1963 and that at that 
time, the Veteran complained of hearing loss from the loud 
noise of the flight line.  R.A.B. further reported that 
during one period of 4 or 5 days, the Veteran had told him 
that his hearing was so bad he could not hear anything and 
that although the Veteran's hearing slowly returned, the 
Veteran continued to complain about the extent that his 
hearing that came back.

The record indicates that the Veteran meets VA auditory 
threshold standards for impaired hearing under 38 C.F.R. § 
3.385.  The September 2009 VA examination also provided a 
nexus between his current hearing loss and his in-service 
noise exposure.  Furthermore, both the Veteran and his friend 
R.A.B. have provided testimony as to in-service hearing loss.  
The Veteran is competent to report continuing symptoms, as 
opposed to offering an opinion as to medical causation.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

The findings of the September 2009 VA examination, in 
conjunction with the reports of bilateral hearing loss in 
service, indicate that the Veteran's bilateral hearing loss 
is related to his service.  As the evidence of record is at 
least at equipoise, the benefit of the doubt rule applies.  
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  The 
Veteran's claim for service connection for hearing loss is 
granted.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


